NO. 07-04-0027-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL E

                                     APRIL 8, 2004

                         ______________________________


                          GERALD BARROW, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

            FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

                  NO. 29,237-E; HONORABLE ABE LOPEZ, JUDGE

                        _______________________________

Before REAVIS and CAMPBELL, JJ., and BOYD, S.J.1


                              MEMORANDUM OPINION


      Appellant Gerald Barrow, an inmate proceeding pro se, filed a purported notice of

appeal on January 22, 2004, seeking review of his conviction for delivery of a controlled



      1
      John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by
assignment.
substance. He asserts he was convicted in 1989 or 1990. We dismiss for want of

jurisdiction.


       A defendant must file a written notice of appeal with the trial court clerk within the

deadlines provided in Rule 26.2(a)(1) of the Texas Rules of Appellate Procedure. The

rules provide for a 15 day extension in which to file the notice if a motion for extension of

time in compliance with Rule 10.5(b)(2) is filed in this Court. Tex. R. App. P. 26.3(b). The

Court is without jurisdiction to address the merits of an appeal and can take no action other

than to dismiss the appeal if an appeal is not timely perfected. See Slaton v. State, 981
S.W.2d 208, 210 (Tex.Cr.App. 1998). Appellant’s purported notice of appeal by which he

challenges a 15 year old conviction is untimely and does not invoke our jurisdiction.


       Accordingly, the purported appeal is dismissed for want of jurisdiction.2


                                          Don H. Reavis
                                            Justice




       2
        Appellant may have recourse by filing a post-conviction writ of habeas corpus with
the clerk of the court in which the conviction was obtained and be returnable to the Court
of Criminal Appeals for consideration of an out-of-time appeal. See Tex. Code Crim. Proc.
Ann. art 11.07 (Vernon Supp. 2004).

                                             2